
	
		II
		110th CONGRESS
		1st Session
		S. 1987
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Ms. Stabenow (for
			 herself, Mr. Kerry,
			 Mrs. Clinton, Mr. Levin, Ms.
			 Mikulski, Mrs. McCaskill, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  alternative motor vehicle facility bonds.
	
	
		1.Tax-exempt financing of
			 alternative motor vehicle facilities
			(a)In
			 generalSubsection (a) of
			 section 142 of the Internal Revenue Code of 1986 is amended—
				(1)by striking or at the end of
			 paragraph (14),
				(2)by striking the period at the end of
			 paragraph (15) and inserting , or, and
				(3)by inserting at the end the following new
			 paragraph:
					
						(16)alternative motor vehicle
				facility.
						.
				(b)DefinitionSection 142 of the Internal Revenue Code of
			 1986 is amended by inserting at the end the following new subsection:
				
					(n)Alternative
				motor vehicle facility
						(1)In
				generalFor purposes of
				subsection (a)(16), the term alternative motor vehicle facility
				means an automobile development and production facility which was built before
				1981 and which through financing by the net proceeds of the issue is
				retrofitted or reconstructed to make such facility compatible for the
				development and production of qualified alternative motor vehicles or of
				qualified alternative motor vehicles and component parts for such
				vehicles.
						(2)Qualified
				alternative motor vehiclesFor purposes of paragraph (1), the
				term qualified alternative motor vehicle means any vehicle
				described in section 30B or 30D.
						(3)National
				limitation on amount of bonds
							(A)National
				limitationThe aggregate amount allocated by the Secretary under
				subparagraph (C) shall not exceed $12,000,000,000, of which not more than
				$4,000,000,000 may be allocated to any single taxpayer (determined under rules
				similar to the rules in paragraphs (6), (7), and (8) of section 179(d)).
							(B)Enforcement of
				national limitationAn issue shall not be treated as an issue
				described in subsection (a)(16) if the aggregate face amount of bonds issued
				pursuant to such issue for any alternative motor vehicle facility (when added
				to the aggregate face amount of bonds previously so issued for such facility)
				exceeds the amount allocated to such facility under subparagraph (C).
							(C)Allocation by
				SecretaryThe Secretary shall allocate the amount described in
				subparagraph (A) among State or local governments to finance alternative motor
				vehicle facilities located within the jurisdictions of such governments in such
				manner as the Secretary determines appropriate.
							(4)Special Rules
				Relating to Expenditures
							(A)In
				generalAn issue shall not be treated as an issue described in
				subsection (a)(16) unless at least 95 percent of the proceeds from the sale of
				the issue are to be spent for 1 or more facilities within the 5-year period
				beginning on the date of issuance.
							(B)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in subparagraph (A)(i), the Secretary may extend such
				period if the issuer establishes that the failure to satisfy the 5-year
				requirement is due to reasonable cause and the related facilities will continue
				to proceed with due diligence.
							(C)Failure to spend
				required amount of bond proceeds within 5 yearsTo the extent
				that less than 95 percent of the proceeds of such issue are expended by the
				close of the 5-year period beginning on the date of issuance (or if an
				extension has been obtained under subparagraph (B), by the close of the
				extended period), the issuer shall use all unspent proceeds of such issue to
				redeem bonds of the issue within 90 days after the end of such period.
							(5)Exception for
				current refunding bondsParagraph (3) shall not apply to any bond
				(or series of bonds) issued to refund a bond issued under subsection (a)(16)
				if—
							(A)the average
				maturity date of the issue of which the refunding bond is a part is not later
				than the average maturity date of the bonds to be refunded by such
				issue,
							(B)the amount of the
				refunding bond does not exceed the outstanding amount of the refunded bond,
				and
							(C)the refunded bond
				is redeemed not later than 90 days after the date of the issuance of the
				refunding bond.
							For
				purposes of subparagraph (A), average maturity shall be determined in
				accordance with section
				147(b)(2)(A)..
			(c)Conforming
			 amendmentSection 146(g)(3) of the Internal Revenue Code of 1986
			 is amended by striking or (15) and inserting (15), or
			 (16).
			(d)Effective
			 dateThe amendments made by
			 this section shall apply with respect to bonds issued after December 31, 2007,
			 and before January 1, 2013.
			
